Order entered December 16, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00719-CV

                            CAMERON MCPHERSON, Appellant

                                                 V.

                          BRIAN DAVID RUDMAN, M.D., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-05858

                                            ORDER
       Before the Court is appellant’s December 14, 2016 second unopposed motion for an

extension of time to file appellant’s brief. We GRANT the motion.

       We ORDER appellant to file the brief on or before DECEMBER 21, 2016. We caution

appellant that further requests for an extension of time will be disfavored.

                                                       /s/    CRAIG STODDART
                                                              JUSTICE